DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-22 are rejected in the Instant Application.



Priority
Examiner acknowledges Applicant’s claim to priority benefits of Japanese Patent application 2019-048399 filed in Japan on March 15, 2019.


Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 10/10/21, 11/20/20, 10/22/19  is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered if signed and initialed by the Examiner.



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 limitations “user-related information acquiring unit, arrival time predicting unit, generation time indication acquiring unit, start time deciding unit” invokes 35 U.S.C. 112(f) 
Claims 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 18 limitations “arrival time indication acquiring unit, generation time indication acquiring unit, commodity generation unit” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).

(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
 The above cited rejections are merely exemplary. 
The Applicant(s) are respectfully requested to correct all similar errors.
Claims not specifically mentioned are rejected by virtue of their dependency.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 16, 17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. The claim(s) recite(s) getting user information and order and predicting when to start making the order. 
The limitations of acquiring user information, as drafted, is a process that, under its broadest reasonable interpretation, covers managing personal behavior or relationships or interactions between people but for the recitation of generic positional information of a mobile terminal. That is, other than reciting “mobile terminal,” nothing in the claim element precludes the step from practically being an interaction between people. A user can provide a location to another user manually. Similarly, the limitations of predicting arrival time, generating time indication and start time deciding unit, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, but for the “unit” language, “predicting, generating, start time deciding” in the context of this claim encompasses the user thinking that about a distance of travel and when to start an order. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic unit components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

This judicial exception is not integrated into a practical application.  In particular, the claim only recites two additional elements – a mobile device to provide location and units to perform the predicting, generating and deciding steps. The units in each step are recited at a high-level of generality (units for performing actions) such that it amounts no 
Claims 2-15 depend on claim 1 and do not provide further anything further to the abstract idea, asides expanding upon how the mental processes are carried out.


Claims 18, 21, 22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. The claim(s) recite(s) getting user information and order and making a user’s order based on a start time.
The limitations of acquiring user information, as drafted, is a process that, under its broadest reasonable interpretation, covers managing personal behavior or relationships or interactions between people but for the recitation of generic positional information of a mobile terminal. That is, other than reciting “mobile terminal,” nothing in the claim element precludes the step from practically being an interaction between people. A user can provide a location to another user manually. Similarly, the limitations of predicting arrival time, generating time indication and start generation of an order based on a time, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, but for the “unit” language, “predicting, generating, generating an order” in the context of this claim encompasses the user thinking that about a distance of travel and starting an order. If a claim limitation, under its broadest 

This judicial exception is not integrated into a practical application.  In particular, the claim only recites two additional elements – a mobile device to provide location and units to perform the predicting, generating and deciding steps. The units in each step are recited at a high-level of generality (units for performing actions) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea 
Claims 19-20 depend on claim 18 and do not provide further anything further to the abstract idea, asides expanding upon how the mental processes are carried out.
The above cited rejections are merely exemplary. 
The Applicant(s) are respectfully requested to correct all similar errors.
Claims not specifically mentioned are rejected by virtue of their dependency.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-6, 11-12, 14-19, 21-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hendrickson (US20180075404A1) hereinafter Hendrickson.

Regarding claim 1: Hendrickson teaches an information processing system comprising:
a user-related information acquiring unit that acquires user-related information sent by a mobile communication terminal of a user and including positional information of the mobile communication terminal (Fig 1 element 120: ¶0074 see method that provides microprocessor executable instructions to receive orders from remotely located consumers and to calculate an initial Estimated Arrival Time (EAT) from initial proximity data and any historical customer transit route information from PTD 520 – units are interpreted as sub-algorithms);
an arrival time predicting unit that predicts an arrival time at which the user arrives at a retail store, based on the user-related information (¶0074 see calculate an initial Estimated Arrival Time (EAT) from initial proximity data and any historical customer transit route information from PTD 520 – units are interpreted as sub-algorithms);
a generation time indication acquiring unit that acquires an indication of generation time during which a commodity that the user wishes to receive is generated at the retail store (¶0074 see continues with process block 160 wherein regression analysis is undertaken to ascertain the expected effect of individual production factors (e.g., menu items, menu item modifiers, number of production staff present, identity of employees, equipment being utilized, etc.) on order production times. The analysis can also reveal variances detrimental to operational efficiency or variances enhancing operational efficiency to timely manufacture remotely ordered consumables. The timely manufacturing aspect is derived as an Estimated Production Time (EPT) 534 – units are interpreted as sub-algorithms); and
a Start time deciding unit that decides a generation start time for the commodity based on the arrival time and the generation time (¶0052 see The PQT system decides when to place each on-deck order into the production queue by aiming for the PT time by dynamically balancing the customer EAT against the total of the estimated queuing wait time plus the estimated production time for the order (i.e., the customer's order's TPT) – units are interpreted as sub-algorithms).

Regarding claim 2:	Hendrickson teaches the information processing system according to claim 1, 
wherein the user-related information acquiring unit acquires the user-related information repetitively sent by the mobile communication terminal (¶0074 see at process block 140, should there be changes detected in the proximity data of a transiting consumer, microprocessor executable instructions provide for the reception of transmitted proximity data from the consumer to calculate at least one of change in route direction and/or changes in consumer velocity or speeds that can occur should the transiting consumer start riding a bicycle or catch a ride in an automobile),
the arrival time predicting unit repetitively predicts the arrival time at which the user arrives at the retail store, based on the repetitively sent user-related information (Fig 4 element 144: ¶0077 see changes in proximity data that indicate directional change and/or velocity changes are ascertained. Then, at process block 144, calculations of new arrival times from any changes in transiting speed or route distances), and
the start time deciding unit alters the generation start time based on the repetitively predicted arrival time (Fig 4 element 148 -> no and Fig 1 element 160).

Regarding claim 3: Hendrickson teaches the information processing system according to claim 1, comprising:
a shelf-life indication acquiring unit that acquires an indication of a shelf life indicating a time period that starts when generation of the commodity that the user wishes to receive is completed and ends at a time after which the commodity is no longer allowed to be handed over to the user (Fig 1 element 190 shelf life is interpreted as ‘expiration’), wherein
the start time deciding unit decides the generation start time based further on the shelf life (¶0052 see The PQT system decides when to place each on-deck order into the production queue by aiming for the PT time by dynamically balancing the customer EAT against the total of the estimated queuing wait time plus the estimated production time for the order (i.e., the customer's order's TPT..¶0010 see The trigger logic can initiate different times in which the workers and/or tasks would be triggered into the production queue based on resource utilization levels and the different levels of perishability per item).

Regarding claim 4:	Hendrickson teaches the information processing system according to claim 1, wherein the start time deciding unit decides the generation start time based further on characteristics information indicating a characteristic of the user (¶0074 see 160 wherein regression analysis is undertaken to ascertain the expected effect of individual production factors (e.g., menu items, menu item modifiers, number of production staff present, identity of employees, equipment being utilized, etc.) on order production times. The analysis can also reveal variances detrimental to operational efficiency or variances enhancing operational efficiency to timely manufacture remotely ordered consumables. [characteristics is interpreted as preference of the user herein seen as modification of the item per the user preference])

Regarding claim 5:	Hendrickson teaches the information processing system according to claim 1, wherein the arrival time predicting unit repetitively predicts the arrival time at which the user arrives at the retail store based on the user-related information repetitively sent by the mobile communication terminal (Fig 1 element 120), and
the information processing system comprises a commodity managing unit that performs management to provide a commodity that a first user among a plurality of users wishes to receive and that has been started being generated for receipt by the first user to a second user among the plurality of users who wishes to receive an identical commodity to the commodity that the first user wishes to receive if the start time deciding unit decides the generation start time for each of the plurality of users, and the arrival time of the first user is delayed after the generation of the commodity has been started after the generation start time for the first user has come (¶0010 see The trigger logic can initiate different times in which the workers and/or tasks would be triggered into the production queue based on resource utilization levels and the different levels of perishability per item. For example, a drip coffee is extremely fast to make but less perishable. An employee can be directed to produce five drip coffees for the next five orders in the queue and have them ready by the window to be aggregated to other items comprising the order—this would increase efficiency by creating an inventory [here examiner sees that the drip coffee is created ahead of time to create an inventory for users in the queue, thus if user B orders drip coffee and arrives at the store prior to user A, then user B will get the drip coffee from the inventory ie same order]).

Regarding claim 6:	Hendrickson teaches the information processing system according to claim 5, wherein the commodity managing unit performs management to provide the commodity that the first user wishes to receive and that has been started being generated for receipt by the first user to the second user among the plurality of users who wishes to receive the identical commodity to the commodity that the first user wishes to receive, and the arrival time is not beyond a shelf life of the commodity that has been started being generated for receipt by the first user (¶0010 see The trigger logic can initiate different times in which the workers and/or tasks would be triggered into the production queue based on resource utilization levels and the different levels of perishability per item. For example, a drip coffee is extremely fast to make but less perishable. An employee can be directed to produce five drip coffees for the next five orders in the queue and have them ready by the window to be aggregated to other items comprising the order [the items are generated based on perishability ie shelf life ]).


Regarding claim 11:	Hendrickson teaches the information processing system according to claim 1, comprising a purchase request receiving unit that receives the commodity purchase request by the user, wherein if the purchase request receiving unit has received the purchase system 500 includes an In-Application Purchase or In-App 504 component that enables customer-related storage on-site at the production facilities' POS 524  Fig 1 element 120 (order is interpreted as purchase) -> element 140 [estimated arrival time] -> element 160 [production time for order]).

Regarding claim 12:	Hendrickson teaches the information processing system according to claim 11, wherein the purchase request receiving unit receives the purchase request including a scheduled time of arrival at the retail store designated by the user (¶0076 see then proximity related data is collected to determine routes previously taken or new routes that might be taken based upon historical data retrievable from the PTD 520 by the POS 524), and the information processing system comprises a cancellation determining unit that determines whether to or not to cancel the purchase request based on the positional information included in the user-related information sent by the mobile communication terminal, and the scheduled arrival time (¶0044 see system features, such as (i) an order timeout that asks the customer if they have changed their mind and/or if they do not wish to progress toward the pickup site within some reasonable amount of time and cancels the order if the customer does not show up; and/or (ii) a change of pickup site alert that is triggered by the customer moving in a significantly different direction than the site designated by the customer).


Regarding claim 14:	Hendrickson teaches the information processing system according to claim 12, wherein if the cancellation determining unit has determined to cancel the purchase request, the cancellation determining unit sends retail store recommendation information for recommending a retail store to the mobile communication terminal based on the positional information (¶0044 see if they do not wish to progress toward the pickup site within some reasonable amount of time and cancels the order if the customer does not show up; and/or (ii) a change of pickup site alert that is triggered by the customer moving in a significantly different direction than the site designated by the customer).

Regarding claim 15:	Hendrickson teaches the information processing system according to claim 1, comprising a movement control unit that moves the commodity from a commodity storage unit to a commodity handing-over unit based on a result of detection by an approach detecting unit that detects the user approaching the retail store, the commodity storage unit storing the commodity that has been started being generated at the generation start time and generation of which has been completed, the commodity handing-over unit handing over the commodity to the user (¶0043 see PQT monitors, collects and aggregates the EPT and customer location data, determines the optimal moment to enter each on-deck order into the production queue at each pickup site, and “triggers” each order into production. The customer then arrives at the pickup site and retrieves their order).

Regarding claim 16:	Hendrickson teaches a non-transitory computer-readable storage medium having stored thereon a program for making a computer function (¶0029 computer readable media) as:
method that provides microprocessor executable instructions to receive orders from remotely located consumers and to calculate an initial Estimated Arrival Time (EAT) from initial proximity data and any historical customer transit route information from PTD 520);
an arrival time predicting unit that predicts an arrival time at which the user arrives at a retail store, based on the user-related information (¶0074 see calculate an initial Estimated Arrival Time (EAT) from initial proximity data and any historical customer transit route information from PTD 520 );
a generation time indication acquiring unit that acquires an indication of generation time during which a commodity that the user wishes to receive is generated at the retail store (¶0074 see continues with process block 160 wherein regression analysis is undertaken to ascertain the expected effect of individual production factors (e.g., menu items, menu item modifiers, number of production staff present, identity of employees, equipment being utilized, etc.) on order production times. The analysis can also reveal variances detrimental to operational efficiency or variances enhancing operational efficiency to timely manufacture remotely ordered consumables. The timely manufacturing aspect is derived as an Estimated Production Time (EPT) 534); and
a Start time deciding unit that decides a generation start time for the commodity based on the arrival time and the generation time (¶0052 see The PQT system decides when to place each on-deck order into the production queue by aiming for the PT time by dynamically balancing the customer EAT against the total of the estimated queuing wait time plus the estimated production time for the order (i.e., the customer's order's TPT)).

Regarding claim 17:	Hendrickson teaches an information processing method to be executed by a computer, the information processing method comprising:
acquiring user-related information sent by a mobile communication terminal of a user and including positional information of the mobile communication terminal (Fig 1 element 120: ¶0074 see method that provides microprocessor executable instructions to receive orders from remotely located consumers and to calculate an initial Estimated Arrival Time (EAT) from initial proximity data and any historical customer transit route information from PTD 520);
predicting an arrival time at which the user arrives at a retail store, based on the user-related information (¶0074 see calculate an initial Estimated Arrival Time (EAT) from initial proximity data and any historical customer transit route information from PTD 520 );
acquiring an indication of generation time during which a commodity that the user wishes to receive is generated at the retail store (¶0074 see continues with process block 160 wherein regression analysis is undertaken to ascertain the expected effect of individual production factors (e.g., menu items, menu item modifiers, number of production staff present, identity of employees, equipment being utilized, etc.) on order production times. The analysis can also reveal variances detrimental to operational efficiency or variances enhancing operational efficiency to timely manufacture remotely ordered consumables. The timely manufacturing aspect is derived as an Estimated Production Time (EPT) 534); and
The PQT system decides when to place each on-deck order into the production queue by aiming for the PT time by dynamically balancing the customer EAT against the total of the estimated queuing wait time plus the estimated production time for the order (i.e., the customer's order's TPT)).

Regarding claim 18:	Hendrickson teaches a commodity generating apparatus comprising: 
an arrival time indication acquiring unit that acquires an indication of an arrival time at which a user arrives at a retail store, the arrival time being predicted based on user-related information sent by a mobile communication terminal of the user, and including positional information of the mobile communication terminal (Fig 1 element 120 further see ¶0074 see sub-algorithm 120 that provides microprocessor executable instructions to receive orders from remotely located consumers and to calculate an initial Estimated Arrival Time (EAT) from initial proximity data – units are interpreted as sub-algorithms);
a generation time indication acquiring unit that acquires an indication of generation time during which a commodity that the user wishes to receive is generated (¶0074 see process block 160 wherein regression analysis is undertaken to ascertain the expected effect of individual production factors (e.g., menu items, menu item modifiers, number of production staff present, identity of employees, equipment being utilized, etc.) on order production times. The analysis can also reveal variances detrimental to operational efficiency or variances enhancing operational efficiency to timely manufacture remotely ordered consumables. The timely manufacturing aspect is derived as an Estimated Production Time (EPT) – units are interpreted as sub-algorithms); and
a commodity generating unit that starts generation of the commodity, and generates the commodity according to a generation start time for the commodity decided based on the arrival time and the generation time (¶0052 see The PQT system decides when to place each on-deck order into the production queue by aiming for the PT time by dynamically balancing the customer EAT against the total of the estimated queuing wait time plus the estimated production time for the order (i.e., the customer's order's TPT) – units are interpreted as sub-algorithms).

Regarding claim 19:	Hendrickson teaches the commodity generating apparatus according to claim 18, comprising a customization content acquiring unit that acquires a content of customization of the commodity that is decided based on the user-related information, and recommended to the user, wherein the commodity generating unit generates the commodity that is customized according to the content of customization (¶0075 see The stored production times are retrievable from the PTD 520 via the POS 524. At block 113, laborer production times of menu items are categorized against item modifiers, equipment resources, and production resources).


Regarding claim 21:	Hendrickson teaches a non-transitory computer-readable storage medium having stored thereon a program for making a computer function (¶0029 computer readable media) as:
see sub-algorithm 120 that provides microprocessor executable instructions to receive orders from remotely located consumers and to calculate an initial Estimated Arrival Time (EAT) from initial proximity data);
a generation time indication acquiring unit that acquires an indication of generation time during which a commodity that the user wishes to receive is generated (¶0074 see process block 160 wherein regression analysis is undertaken to ascertain the expected effect of individual production factors (e.g., menu items, menu item modifiers, number of production staff present, identity of employees, equipment being utilized, etc.) on order production times. The analysis can also reveal variances detrimental to operational efficiency or variances enhancing operational efficiency to timely manufacture remotely ordered consumables. The timely manufacturing aspect is derived as an Estimated Production Time (EPT)); and
 a commodity generating unit that starts generation of the commodity, and generates the commodity according to a generation start time for the commodity decided based on the arrival time and the generation time (¶0052 see The PQT system decides when to place each on-deck order into the production queue by aiming for the PT time by dynamically balancing the customer EAT against the total of the estimated queuing wait time plus the estimated production time for the order (i.e., the customer's order's TPT)).

Regarding claim 22:	Hendrickson teaches a commodity generation method to be executed by a computer, the commodity generation method comprising: 
acquiring an indication of an arrival time at which a user arrives at a retail store, the arrival time being predicted based on user-related information sent by a mobile communication terminal of the user, and including positional information of the mobile communication terminal (Fig 1 element 120 further see ¶0074 see sub-algorithm 120 that provides microprocessor executable instructions to receive orders from remotely located consumers and to calculate an initial Estimated Arrival Time (EAT) from initial proximity data)); 
acquiring an indication of generation time during which a commodity that the user wishes to receive is generated (¶0074 see process block 160 wherein regression analysis is undertaken to ascertain the expected effect of individual production factors (e.g., menu items, menu item modifiers, number of production staff present, identity of employees, equipment being utilized, etc.) on order production times. The analysis can also reveal variances detrimental to operational efficiency or variances enhancing operational efficiency to timely manufacture remotely ordered consumables. The timely manufacturing aspect is derived as an Estimated Production Time (EPT)); and 
starting generation of the commodity according to a generation start time for the commodity decided based on the arrival time and the generation time (¶0052 see The PQT system decides when to place each on-deck order into the production queue by aiming for the PT time by dynamically balancing the customer EAT against the total of the estimated queuing wait time plus the estimated production time for the order (i.e., the customer's order's TPT)). 

Claim Rejections - 35 USC § 103
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 7-10, 13, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hendrickson (US20180075404A1) hereinafter Hendrickson in view of Slater et al. (US20170323375A1) hereinafter Slater.

Regarding claim 7:	The information processing system according to claim 1, comprising 
the generation time indication acquiring unit acquires an indication of the generation time that is required if the customization decided by the customization deciding unit is to be performed for a commodity that the user wishes to receive (¶0075 see The stored production times are retrievable from the PTD 520 via the POS 524. At block 113, laborer production times of menu items are categorized against item modifiers, equipment resources, and production resources).
Hendrickson teaches the generation time indication acquiring unit acquires an indication of the generation time that is required if the customization decided is to be performed for a commodity that the user wishes to receive (¶0075 see The stored production times are retrievable from the PTD 520 via the POS 524. At block 113, laborer production times of menu items are categorized against item modifiers, equipment resources, and production resources).
customization deciding unit and a customization deciding unit that decides customization of a commodity recommended to the user based on the user-related information
Slater however in the same field of computer networking teaches by the customization deciding unit and a customization deciding unit that decides customization of a commodity recommended to the user based on the user-related information (¶0029 see The database 110 also may include information regarding the food preparation facility or pizzerias capabilities or available selections, such as whether the facility can prepare uncooked and cooked pizza for retrieval by customers and the number and size of the pizzas available for retrieval. In this manner, the customer can place the pizza order for the desired customized pizza(s) based on the pizza ingredients and preparation selections currently available at their location of choice [user-related information is current location and customizations are tied to that user related information])
Accordingly, it would have been obvious to one of ordinary skill in the art of computer networking at the effective filing date of the claimed invention given the item modifications of Hendrickson and the teachings of Slater for providing locality based customizations to combine the teachings such that Hendrickson utilizes the customization database of Slater to modify items based on availability at retail stores. One of ordinary skill in the art would recognize that the results of the combination are predictable because each element in the combination is merely performing the same function it would perform separately. One would be motivated to combine these teachings because doing so reduce the burden of managing orders with improper customizations.

Regarding claim 20:	Claim 20 is rejected on the same basis as claim 7 highlighted above.

Regarding claim 8:	Hendrickson teaches the information processing system according to claim 1, comprising: a time indication acquiring unit that acquires an indication of a time by which a commodity that the user wishes to receive can be generated (Fig 1 element 160 furthermore ¶0043 see orders has an estimated production time (EPT) assigned to it by the production time database (PTD) based on the type and number of items in the order and the staffing level at the designated pickup site)
Hendrickson however does not explicitly teach if the commodity cannot be generated by the arrival time predicted by the arrival time predicting unit; a notification data generating unit that generates notification data to the user based on the time; and a notification data sending unit that sends the notification data to the mobile communication terminal of the user.
Slater however in the same field of computer networking teaches if the commodity cannot be generated by the arrival time predicted by the arrival time predicting unit; a notification data generating unit that generates notification data to the user based on the time; and a notification data sending unit that sends the notification data to the mobile communication terminal of the user (¶0026 see the central computer system 106 may modify the user-selected retrieval time to allow the food preparation facility to accommodate specific food requests. For example, certain thicker crust pizzas may require additional preparation time and the central computer system 106 may modify the user-selected retrieval time if such a pizza is requested. In yet another approach, the central computer system 106 is configured to notify the user that the selected food preparation facility cannot accommodate the user-selected retrieval time of the food order)
Accordingly, it would have been obvious to one of ordinary skill in the art of computer networking at the effective filing date of the claimed invention given the pick-up time of Hendrickson and the teachings of Slater for modifying pick-up time and notifying the user to combine the teachings such that Hendrickson utilizes the notifications of Slater to notify the user on change to estimated arrival time. One of ordinary skill in the art would recognize that the results of the combination are predictable because each element in the combination is merely performing the same function it would perform separately. One would be motivated to combine these teachings because doing so reduce user wait times and increase user satisfaction.

Regarding claim 9:	The already combined references teach the information processing system according to claim 8, wherein the notification data generating unit generates the notification data to notify the time (¶0026 see notification and central computer system 106 modifies the user-selected retrieval time of the food order. For example, if a particular food preparation facility can only bake 10 pizzas in a given hour and other users have already ordered 9 baked pizza from that particular facility, a user cannot obtain 2 baked pizzas from that particular facility at that time).

Regarding claim 10:	The already combined references teach the information processing system according to claim 8, wherein, based on the time, and the commodity that the user wishes to receive, the notification data generating unit finds a commodity that can be generated by the arrival time predicted by the arrival time predicting unit, and generates the notification data to change of pickup site alert that is triggered by the customer moving in a significantly different direction than the site designated by the customer. In these embodiments, a mobile application, for example, can say something like, “Do you still want to pick up your drink at XYZ location? It may be more convenient for you to pick up your drink at Site1, Site2 or Site3.”).

Regarding claim 13:	Hendrickson teaches information processing system according to claim 12, wherein the purchase request receiving unit receives the purchase request for a subscription of the commodity including the scheduled arrival time (Fig 1 element 120), 
Hendrickson teaches positional information of the mobile communication terminal sent by the mobile communication terminal before the scheduled arrival time (¶0077 see sub-algorithm 140 to calculate a revised Estimated Arrival Time (EAT) of the method 100. Should there indications for a change in speed, velocity, or route direction, sub-algorithm 140 begins with block 142 in which changes in proximity data that indicate directional change and/or velocity changes are ascertained. Then, at process block 144, calculations of new arrival times from any changes in transiting speed or route distances. Then, at process block 146, revised EAT are determined from the updated proximity data received from the transiting consumers, and the revised EAT, routes, and route distances are updated in the PTD storage 520) however does not explicitly teach based on the scheduled arrival time,  the cancellation determining unit determines whether to or not to cancel the purchase request
Slater however in the same field of computer networking teaches based on the scheduled arrival time, the cancellation determining unit determines whether to or not to cancel the purchase request (¶0016 see the central computer system notifies the user that the selected food preparation facility cannot accommodate the user-selected retrieval time of the food order based on the received ingredient and food preparation selections made by the user. In such a circumstance, the user may be provided an opportunity to select an alternative retrieval time, to select another food preparation facility, or to cancel the food order)
Accordingly, it would have been obvious to one of ordinary skill in the art of computer networking at the effective filing date of the claimed invention given the estimated pickup time generation of Hendrickson and the teachings of Slater for cancelling orders due to retrival time constraints to combine the teachings such that Hendrickson utilizes cancellation unit of the central server of Slater to manage and cancel orders based on modified arrival times. One of ordinary skill in the art would recognize that the results of the combination are predictable because each element in the combination is merely performing the same function it would perform separately. One would be motivated to combine these teachings because doing so reduce the burden on labor to make and change orders due the users arrival time.

Conclusion
References are cited not only for their quoted language but for all that they teach.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Atta Khan whose telephone number is 571-270-7364.  The examiner can normally be reached on M-F 09:00-6:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on (571) 272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ATTA KHAN/
Examiner, Art Unit 2449